Citation Nr: 1109243	
Decision Date: 03/09/11    Archive Date: 03/17/11

DOCKET NO.  09-16 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUE

Entitlement to an increased rating for residuals of left ankle sprain, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel



INTRODUCTION

The Veteran served on active duty from July 1986 to June 1990.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2007 decision of the RO that continued a disability rating for a 10 percent rating for service-connected residuals of left ankle sprain.  

In March 2009, the RO increased the disability evaluation to 20 percent for residuals of left ankle sprain, effective March 13, 2007.  Because increased ratings are available for residuals of left ankle sprain, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The issue of waiver of the recovery of an overpayment of VA compensation benefits due to hardship and/or validity of debt has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDING OF FACT

Throughout the course of the rating period on appeal, the Veteran's residuals of left ankle sprain have been manifested by marked limitation of motion and osteochondral defect.  There was x-ray evidence of degenerative changes, but no evidence of malunion of the tibia and fibula.


CONCLUSION OF LAW

Throughout the course of the rating period on appeal, the criteria for an increased disability evaluation in excess of 20 percent for residuals of left ankle sprain have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.40, 4.44, 4.45, 4.59, 4.71, Table II; 4.71a, Diagnostic Codes 5003, 5262, 5270, 5271 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

VA should notify the Veteran of:  (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. Part 3).

A recent decision by the United States Court of Appeals for the Federal Circuit has addressed the amount of notice required for increased rating claims, essentially stating that general notice is adequate and notice need not be tailored to each specific Veteran's case.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Through April 2007 and January 2009 letters, the RO notified the Veteran of elements of an increased rating claim and the evidence needed to establish each element.  These documents served to provide notice of the information and evidence needed to substantiate the claim.  

In the April 2007 and January 2009 letters, the RO specifically notified the Veteran of the process by which initial disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Defects as to the timeliness of the statutory and regulatory notice are rendered moot because the Veteran's claim on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

There is no indication that any additional action is needed to comply with the duty to assist the Veteran.  The RO has obtained copies of the service treatment records and outpatient treatment records and has arranged for VA examinations in connection with the claim on appeal, reports of which are of record and are adequate for rating purposes.  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claim.  38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2010).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2010).

The Veteran's entire history is reviewed when making disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2010), pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2010).

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a 10 percent evaluation is assignable each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  In this case, although there is x-ray evidence of arthritis in the left ankle, the Veteran is already in receipt of a 20 percent rating for his disability under a limitation of motion diagnostic code for all periods under consideration.  Therefore, the criteria listed under DC 5003 and DC 5010 cannot serve as a basis for an increased rating for the left ankle disability.  38 C.F.R. § 4.14.  

The Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  He is also competent to report symptoms of ankle pain.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Veteran is competent to describe his symptoms and their effects on employment.  His statements have been consistent with the medical evidence of record, and are probative for resolving the matter on appeal.

The standard ranges of motion of the ankle are 20 degrees dorsiflexion and 45 degrees plantar flexion.  38 C.F.R. § 4.71, Plate II.

The Veteran's left ankle disability has been rated as 20 percent disabling under DC 5010-5271.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the rating assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2010).  Diagnostic Code 5010 pertains to traumatic arthritis.  Diagnostic Code 5271 pertains to limitation of motion of the ankle.  38 C.F.R. § 4.71a, DCs 5010, 5271 (2010).  Diagnostic Code 5262, which pertains to impairment of the tibia and fibula, is also potentially applicable. 38 C.F.R. § 4.71a, DC 5262 (2010).

In considering the applicability of other diagnostic codes, the Board finds that DCs 5270 (ankylosis of the ankle), 5272 (ankylosis of the subastralgar or tarsal joint), 5273 (malunion of the os calcis or astralgus), and 5274 (astralgalectomy), are not applicable as there was no evidence of ankylosis, malunion, or astralgalectomy on VA examinations in May 2007 and January 2010.  Accordingly, those diagnostic codes may not serve as the basis for an increased rating in this case.

VA treatment records dated in April 2006 include an assessment of bone spurs in the left ankle.  In May 2006, the Veteran complained of left ankle pain.  Examination at that time revealed limited ankle dorsiflexion.  In July 2006, an MRI scan of the left ankle revealed a small osteochondral defect of the lateral corner of the talar dome.  In January 2007, a VA physician noted mild swelling and pain in the ankle, and X-rays confirmed degenerative joint disease of the left ankle.  The Veteran then underwent a corticosteroid injection.  Records show an assessment of left ankle arthritis and osteochondral defect in May 2007.

The report of a May 2007 VA examination reveals that the Veteran reported increased pain and discomfort since starting his job as a correctional officer and jailer within the last 18 months.  The Veteran reported that he worked 12-hour shifts on cement floors with multiple stairs.  In March 2007, a brace was placed on his left foot, and the Veteran was assigned permanent light duty to a desk job.  He described chronic pain and flare-ups occurring twice daily that lasted about three hours.  He also complained of swelling, fatigue, weakness, stiffness, and lack of endurance.  The Veteran maintained that he had instability, as he had a fall coming down the steps at his job once.  He stated that he had stiffness and pain with standing and walking.  Aggravating factors included stairs, walking more than a quarter mile, standing more than 20 minutes, and mobility greater than 45 minutes.  Relieving factors included Epsom salts, medications, exercises, massage, prescription cream, compression stocking, and a shoe brace.  

Examination of the left ankle revealed no edema.  Palpation indicated tenderness on the lateral ankle.  Dorsiflexion of the left ankle was from 0 degrees to 5 degrees, with discomfort noted at 5 degrees.  Plantar flexion was from 0 degrees to 45 degrees, with discomfort noted from 20 degrees to 45 degrees.  Repetition showed increasing pain and fatigue, but there was no change in range of motion.  The Veteran was diagnosed with left ankle arthritis and osteochondral defect.  

During a January 2010 VA examination, the Veteran reported taking pain medications and described left ankle symptoms as including pain, weakness, stiffness, fatigability, and lack of endurance.  He reported flare-ups occurring daily.  Examination of the left ankle revealed no increased heat, redness, edema, effusion, or loss of function.  Dorsiflexion was from 0 degrees to 20 degrees with no pain.  Plantar flexion was from 0 degrees to 45 degrees with no pain.  The examiner noted no pain with range of motion.  Repetitive motion produced no pain, weakness, lack of endurance, fatigue, or incoordination.  The left ankle was stable.

Diagnostic Code 5271 provides for a maximum 20 percent rating for marked limitation of motion of the ankle.  Since the Veteran is already in receipt of a 20 percent rating for his left ankle disability, an increased rating under DC 5271 is not warranted. 

The Board finds that the Veteran is also not entitled to a rating in excess of 20 percent under the diagnostic criteria pertaining to impairment of the tibia and fibula.  Diagnostic Code 5262 provides for a 30 percent rating where there is malunion of the tibia and fibula with marked knee or ankle disability.  A 40 percent evaluation is warranted where nonunion of the tibia and fibula is productive of loose motion requiring a knee brace.  38 C.F.R. § 4.71a, DC 5262 (2010).  Significantly, there is no x-ray evidence of malunion of the tibia and fibula.  Therefore, an increased rating of 30 percent is not warranted under that diagnostic code. 

While the Veteran contends that his residuals of left ankle sprain are more severe than currently rated, there is no evidence that the service-connected disability presents such an unusual or exceptional disability picture at any time so as to require consideration of an extra-schedular rating.  38 C.F.R. § 3.321(b)(1) (2010).

Significantly, the objective medical evidence of record shows that manifestations of the Veteran's service-connected residuals of left ankle sprain do not result in a marked functional impairment to a degree other than that addressed by VA's Rating Schedule.  The degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2010).  Here, the Veteran is currently not working, and the evidence does not show frequent hospitalization due to service-connected disability.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996).  

Residuals of left ankle sprain, therefore, do not meet the criteria for a disability rating in excess of 20 percent.  38 C.F.R. §§ 4.7, 4.21.


ORDER

A disability evaluation in excess of 20 percent for residuals of left ankle sprain is denied.




____________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


